Citation Nr: 1443304	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-31 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1972 to July 1975; that service included service aboard the USS Constellation (CV-64).

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a psychiatric disorder and which declined to reopen the Veteran's  claim of service connection for a lung disability. 

In February 2010, the Board denied the Veteran's appeal as to both issues. The Veteran appealed the psychiatric disorder claim to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated and remanded the claim. 

The Board remanded the appeal to the RO in December 2010. In June 2014, the RO issued a Supplemental Statement of the Case (SSOC), again denying the Veteran's claim for service connection. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran alleges that during his service aboard the USS Constellation (CV-64), he witnessed two incidents which qualify as sufficient stressors to have caused his diagnosed PTSD - independent of other confirmed, post-military stressors occurring during his many years as a railroad engineer. 
Although the RO conducted development, it is not complete and the appeal is again REMANDED for the following actions:

1. Ask the Veteran through counsel if he has any further information as to dates, times, places and relevant names of casualties and witnesses to his claimed stressors as they will be developed below. Provide any appropriate release of information forms or other necessary documentation.

2. After the Veteran's response is received or within a reasonable time after the completion of the directives in paragraph 1, request that the Department of the Navy AND the Joint Service Records Retention Center (JSSRC) confirm the deaths AND CIRCUMSTANCES of the following individuals who were stationed on the USS Constellation (CVA-CV-64) during the Veteran's CONFIRMED tour of duty from October 22, 1972 to his discharge in September 1975:

a. Commander 
[redacted]; died 1973
b. Airman 
[redacted]; died 1973
c. Airman 
[redacted]; died 1973
d. Lieutenant j.g. 
[redacted]; died 1973
e. Commander 
[redacted]; died 1973
f. Lieutenant Commander 
[redacted]; died May 
[redacted], 1973
g. Lieutenant Commander 
[redacted], died November 
[redacted], 1973
h. Lieutenant Commander 
[redacted]; died April 
[redacted], 1974
i. Commander 
[redacted]; died June 
[redacted], 1974
j. Lieutenant Commander 
[redacted]; died August 
[redacted], 1974



If any of the deaths above are confirmed, the RO must determine whether the deaths were occasioned by the Veteran's reported stressors of (1) an F4 falling overboard at some point between January 1973 to September 1973, and (2) an airman being killed by intake of a jet aircraft at some point between May to December 1974. 

3. Arrange for the Veteran to be examined by a psychiatrist, who has not previously examined him, to determine the correct diagnosis of any current psychiatric disorder AND WHETHER IT WAS CAUSED BY ANY CONFIRMED IN-SERVICE INCIDENTS.  The RO must specify for the examiner the stressor or stressors that the RO has/have determined are established by the record.  If the examiner determines that the Veteran has any psychiatric disorder in addition to PTSD, the examiner must state the diagnosis and whether it was caused by naval service, INDEPENDENT OF THE LACK OF ANY CONFIRMED STRESSOR. 

The report of the examination must include a complete explanation for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  The results provided by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  


The examiner's attention is called to the following evidence of record:

a. The Veteran has been diagnosed with PTSD. VA treatment records as well as private treatment records show that he has been in treatment for PTSD since 2006. A 2006 VA treatment record shows a diagnosis of both PTSD and major depressive disorder. 

b. The Veteran asserts that although he was exposed to PTSD causal stressors while employed post-service as a railroad engineer, these incidents "aggravated" or re-caused his claimed naval service PTSD. Statements in his claim file, and in his various treatment records, show three incidents where he witnessed train accidents that resulted in fatalities, explosions and a "near miss." Private treatment record from G. F. in 2006 recommended medical leave from work and suggested that the Veteran had "classic" PTSD from both the incidents and his prior in-service experiences. 

c. Contemporaneous VA treatment records of the Veteran's treatment sessions for PTSD reveal consistent reports of depressed moods and anxiety. The Veteran has been on various types of prescription drugs to alleviate his psychiatric condition. 

The examiner is advised that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

4.  Following completion of the foregoing, the RO must review the examination report and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If any such action does not resolve the claim to the Veteran's satisfaction, provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



